02-11-562-CR





















COURT
  OF APPEALS
SECOND DISTRICT OF
  TEXAS
FORT WORTH
 



 
 
NO. 02-11-00562-CR
 
 



GAIL MARIE SPARKS


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
Appellant Gail Marie Sparks attempts
to appeal from her conviction, pursuant to a plea bargain, of fraudulent use or
possession of identifying information.  The trial court’s certification of her right
to appeal states that this “is a plea-bargained case and the defendant has NO
right of appeal,” and “the defendant has waived the right of appeal.”
On December 20, 2011, this court
notified appellant about the statements on the trial court’s certification and
informed her that unless she or any party desiring to continue the appeal filed
with the court, on or before December 30, 2011, a response showing grounds for
continuing the appeal, the appeal may be dismissed.  See Tex. R. App. P.
25.2(a)(2), (d), 44.3.  We have received no response.  Therefore, we dismiss
the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
                                                                             PER
CURIAM
 
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  January 26, 2012




[1]See
Tex. R. App. P. 47.4.